THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com July 30, 2013 Ms. Mara L. Ransom Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Kallo Inc. Form S-1 Registration Statement File No. 333-184572 In response to your letter of comments dated July 16, 2013, please be advised as follows: General 1.The Form 8-K was filed with the SEC on July 18, 2013. Fees Paid to Kodiak Capital, LLC 2.A written addendum to the investment agreement has been filed as Exhibit 10.33.The terms of the agreement were not renegotiated.The Company delivered 2,000,000 shares to Kodiak.The addendum was created at your insistence.The 2,000,000 shares are not part of the put shares. Financial Statements General 3.A request for waive has been filed with the SEC.A copy of request for the waiver is attached to this letter and the amounts contained in the financial statements since inception have been labeled as “unaudited”. Note 7 4.We have disclosed in Note 7 that such an estimate of any additional possible loss cannot be made at this point. Ms. Mara L. Ransom Securities and Exchange Commission RE: Kallo Inc. Form S-1 Registration Statement File No. 333-184572 July 30, 2013 Page 2 Report of Independent Registered Public Accounting Firm 5.The audit report has been included in this amendment. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Kallo Inc. Enclosures
